Order filed January 8, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00921-CV
                                   ____________

                     MICHAEL A. GARDOCKI, Appellant

                                        V.

      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


                  On Appeal from County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CCV-048656

                                     ORDER

      This appeal is from a judgment signed September 18, 2012. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On December 13, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Unless appellant pays or make arrangements to pay for the record and provides this
court with proof of payment, on or before January 23, 2013, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                     PER CURIAM




                                        2